Title: From Thomas Jefferson to Lafayette, 12 June 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dear Sir
Paris June 12. 1789.

As I may not be able to get at you at Versailles I write this to deliver it myself at your door. With respect to the utility or inutility  of your minority’s joining the Commons I am unable to form an opinion for myself. I know too little of the subject to see what may be it’s consequences.
I never knew an instance of the English parliament’s undertaking to relieve the poor by a distribution of bread in time of scarcity. In fact the English commerce is so extensive and so active that tho bread may be a little more or less plentiful there can never be an absolute failure. The island is so narrow that corn can be readily carried from the seaports to it’s interior parts. But were an absolute want to happen, and were the parliament to undertake a distribution of corn, I think that according to the principles of their government, they would only vote a sum of money, and address the king to employ it for the best. The business is in it’s nature executive, and would require too great a variety of detail to be managed by an act of parliament. However I repeat it that I never read or heard of an instance of the parliament’s interfering to give bread. If I see you at Versailles to-day I can be more particular. I am with great sincerity my dear Sir your affectionate friend & servt.,

Th: Jefferson

